     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 1 of 23 Page ID
                                       #:595



 1 SAMANTHA CHOE (SBN: 252002)
     schoe@cov.com
 2 ADDISON THOMPSON* (SBN: 330251)
     athompson@cov.com
 3 SYLVIA HUANG (SBN: 313358)
     syhuang@cov.com
 4 ANNIE SHI (SBN: 327381)
     Covington & Burling LLP
 5 415 Mission St., Ste. 5400
     San Francisco, CA 94105
 6 Telephone: (415) 591-6000
 7 JENNIFER STARK (SBN: 267062)
     Jennifer.Stark@disabilityrightsca.org
 8 AARON FISCHER (SBN: 24739
     Aaron.Fischer@disabilityrightsca.org
 9 ANNE HADREAS (SBN: 253377)
     Anne.Hadreas@disabilityrightsca.org
10 SARAH GREGORY (SBN: 303973)
     Sarah.Gregory@disabilityrightsca.org
11 KIM PEDERSON (SBN: 234785)
     Kim.Pederson@disabilityrightsca.org
12 Disability Rights California
     1330 Broadway, Suite 500
13 Oakland, CA 94612
     Telephone: (510) 267-1200
14 Facsimile: (510) 267-1201
     Attorneys for Plaintiffs
15
     * C.D. California admission application forthcoming
16
17                                       UNITED STATES DISTRICT COURT

18                                     CENTRAL DISTRICT OF CALIFORNIA

19                                               EASTERN DIVISION

20 RICHARD HART et al., individually and on behalf of            Case No. 5:20-cv-1559-JGB-SHK
     all others similarly situated,
21                                                               DECLARATION OF HEATHER C.
                     Plaintiffs,                                 LEUTWYLER, PHD
22
23 v.                                                            Date: TBD
                                                                 Time: TBD
24 STEPHANIE CLENDENIN, Director of California                   Judge: Hon. Jesus G. Bernal
     Department of State Hospitals, in her official capacity     Courtroom: 7D
25 et al.,                                                       Compl. filed: 08/05/2020
26                   Defendants.
27
28
                                                                           CASE NO.: 5:20-cv-1559 JGB (KKx)
                                      DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 2 of 23 Page ID
                                       #:596



 1 I, Heather Leutwyler, declare:
 2         1.    I have been retained by Plaintiffs as an expert witness in the above captioned
 3 matter.
 4         2.    I have worked for over fifteen years caring for and doing research with
 5 people who have a serious mental illness (“SMI”). My work has focused primarily on
 6 patients with SMI who are transitioning from inpatient psychiatric hospitals or
 7 correctional facilities into community-based mental health facilities in California. My
 8 curriculum vitae is attached as Exhibit A.
 9         3.    I have extensive clinical and research experience relating to the components
10 of successful transition from institutional settings to community settings for people with
11 SMI. I have worked in a variety of community-based mental health facilities that accept
12 patients from institutional settings, from locked mental health treatment facilities to
13 lower-level transitional residential and supportive housing programs. Part of my work is
14 to help my clients transition from higher to lower levels of care.
15         4.    I have published studies in peer-reviewed journals, including Aging and
16 Mental Health, the Community Mental Health Journal, Advancing Corrections, and the
17 International Journal of Prisoner Health. I have received numerous grants to conduct
18 research about people living with SMI, including funding from the National Institute on
19 Aging and the Tobacco-Related Disease Research Program.
20         5.    In 2020, I published a study titled Community Transition from the Criminal
21 Justice System for Older Adults with Schizophrenia—a Pilot Study in Advancing
22 Corrections Journal, which concluded that older adults with schizophrenia may
23 successfully transition into community settings with medication management, housing,
24 and case management. The study is attached hereto as Exhibit B. In 2017, I published a
25 study titled Case Management Helps Prevent Criminal Justice Recidivism for People
26 with Serious Mental Illness in the International Journal of Prisoner Health, which
27 concluded that case management is an essential component of successful transition of
28
                                                2                 CASE NO.: 5:20-cv-1559 JGB (KKx)
                             DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 3 of 23 Page ID
                                       #:597



 1 people with SMI from locked facilities to community settings. The study is attached
 2 hereto as Exhibit C.
 3         6.     I have expertise relating to the physical health of people with SMI, including
 4 infectious disease in congregate living facilities for people with SMI. As a board-
 5 certified Nurse Practitioner, I provided on-site nursing care to people with SMI living in a
 6 89-bed mental health treatment facility in California. In that role, I was responsible for
 7 disease prevention and the treatment of people with SMI who became sick as viruses
 8 spread through the facility each winter.
 9         7.     I have provided on-site nursing care to people with SMI living in transitional
10 residential housing for the past 14 years. In that role, I provide clinical expertise in
11 diagnosing and treating health conditions, as well as providing disease prevention and
12 health management tools specific to people living with SMI.
13         8.     My research work also includes determining the factors associated with poor
14 physical health in older adults living with a with SMI and the development and testing of
15 interventions to improve health outcomes. I am currently conducting a pilot program to
16 examine the feasibility and efficacy of interventions for smoking cessation in adults with
17 SMI. I am also the clinical mentor for the University of California, San Francisco
18 (“UCSF”) Street Nursing Project funded by the Cigna Foundation and the Rita & Alex
19 Hillman Foundation, which provides outreach and medical referrals for people
20 experiencing homelessness.
21         9.     I am a tenured Associate Professor and Vice-Chair in the Department of
22 Physiological Nursing at the UCSF School of Nursing. I am also Associate Director for
23 the UCSF Hartford Center of Gerontological Nursing Excellence. I hold a PhD in
24 Nursing from UCSF. My doctoral dissertation focused on the poor physical health of
25 older adults with schizophrenia. I also hold a Bachelor of Science in Neuroscience, a
26 program that provided a strong foundation for understanding the neurobiology of mental
27 illness.
28
                                                3                 CASE NO.: 5:20-cv-1559 JGB (KKx)
                             DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 4 of 23 Page ID
                                       #:598



 1                               Summary of Documents Reviewed
 2
           10.    In order to complete this declaration, I reviewed the clinical records of 12
 3
     Department of State Hospital (“DSH”) patients, including the clinical records of all
 4
     Plaintiffs named in this action. These records included treatment plans written by the
 5
     patients’ psychiatrist and psychologist, progress notes, and assessments and reports from
 6
     the treatment team. The treatment teams included registered nurses, social workers,
 7
     rehabilitation therapists, psychologist, and psychiatrists.
 8
           11.    I also reviewed other documents, including the Complaint filed on August 5,
 9
     2020; declarations of five class members; medical literature and policy recommendations
10
     relating to COVID-19 and the heightened health risks for people with SMI; and research
11
     relating to mental health services and programs in California.
12
   The Congregate Setting of DSH Facilities Puts the Large Number of DSH Residents
13        with High-Risk Factors for Severe Illness or Death from Covid-19
14                               in Enormous Peril

15         12.    Based on my experience working with people with SMI in various treatment
16 settings, my research, and my review of relevant materials for this case, it is my strong
17 opinion that there are hundreds of DSH-Patton patients who are at grave risk of severe
18 illness or death if infected with COVID-19.
19        13. DSH has estimated that nearly 25% of its patient population is age 60 or
20 older, a factor that puts people at increased risk of severe illness or death if they contract
21 COVID-19. This translates to approximately 375 DSH-Patton patients that are over age
22 60, based on an estimated patient population of 1,500. 1 The Centers for Disease Control
23 and Prevention (“CDC”) estimates that eight out of ten deaths in the United States have
24
25
26
   1
     According to the DSH website, DSH-Patton operates approximately 1,527 beds.
27 Department of State Hospitals – Patton, DEP’T OF STATE HOSPITALS,
   https://www.dsh.ca.gov/Patton/index.html (last visited Dec. 9, 2020).
28
                                                 4                 CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 5 of 23 Page ID
                                       #:599



 1 been in adults 65 years old or older. 2
 2         14.   In addition, it is almost certain that hundreds of DSH-Patton patients have
 3 medical conditions that put them at high risk of serious illness or death if infected with
 4 COVID-19. My experience and extensive research in the field confirm that people with
 5 SMI tend to have multiple medical comorbidities secondary to their psychiatric treatment,
 6 including many comorbidities that have been identified by the CDC as increasing the risk
 7 of severe illness from COVID-19 infection. 3 For example, people with SMI are more
 8 likely than the general population to be obese and to have obesity-related medical
 9 conditions, such as type 2 diabetes. 4 People with SMI are also at higher risk for coronary
10 heart disease, vascular disease, congestive heart failure, and hypertension. 5
11         15.   The fatality rate of COVID-19 infection for people with these medical
12 conditions is by some estimates as high as 20%.
13
   2
     People at Increased Risk – Older Adults, CENTERS FOR DISEASE CONTROL AND
14 PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
   adults.html (last visited Dec. 9, 2020).
15
   3
     People at Increased Risk – People with Certain Medical Conditions, CENTERS FOR
16 DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-
17 extra-precautions/people-with-medical-conditions.html (last visited Dec. 9, 2020).
18   4
      See, e.g., Marc De Hert, et al., Physical Illness in Patients with Severe Mental
19   Disorders: Prevalence, Impact of Medications and Disparities in Health Care, 10(1)
     WORLD PSYCHIATRY 52-77 (2011),
20   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3048500/; Davy Vancampfort, et al.,
21   Risk of metabolic syndrome and its components in people with schizophrenia and related
     psychotic disorders, bipolar disorder and major depressive disorder: a systematic review
22   and meta-analysis, 14(3) WORLD PSYCHIATRY 339-347 (2015),
23   https://pubmed.ncbi.nlm.nih.gov/26407790/.
24  See, e.g., Christoph U. Correll, et al., Prevalence, Incidence and Mortality from
     5
   Cardiovascular Disease in Patients with Pooled and Specific Severe Mental Illness: A
25 Large-Scale Metanalysis of 3,211,768 patients and 113,383,368 Controls published 16(2)
   WORLD PSYCHIATRY 163-80 (2017),
26 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5428179/; Christoph U. Correll, et al.,
   Findings of a U.S. National Cardiometabolic Screening Program Among 10,084
27 Psychiatric Outpatients, 61(9) PSYCHIATRIC SERVICES 892 (2010),
   https://pubmed.ncbi.nlm.nih.gov/20810587/.
28
                                                5                 CASE NO.: 5:20-cv-1559 JGB (KKx)
                             DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 6 of 23 Page ID
                                       #:600



 1         16.      Data also show that people from racial or ethnic minority groups, including
 2 people from Black, Indigenous, and Latinx populations, are at increased risk for illness or
 3 death due to COVID-19. 6
 4         17.      The individual Plaintiffs in this case have multiple risk factors that put them
 5 in danger of dying from COVID-19. These factors are typical of the comorbidities I see
 6 in my patients with SMI.
 7                  a.    Mr. Longstreet is an African American man with multiple
 8         comorbidities, including hypertension, high cholesterol, and high Body Mass
 9         Index.
10                  b.    Mr. Hernandez is a Latino man with multiple comorbidities,
11         including coronary artery disease, type 2 diabetes mellitus, hypertension,
12         hyperlipidemia, and obesity, with a Body Mass Index of 38.1.
13                  c.    Mr. Waldrop has multiple comorbidities, including type 2 diabetes
14         and severe obesity, with a Body Mass Index of 57.8, and requires a CPAP machine
15         to treat his sleep apnea.
16                  d.    Mr. Gluck has multiple comorbidities, including type 2 diabetes,
17         hypertension and obesity, with a Body Mass Index of 32.
18         18.      The American Medical Association, the CDC, and the medical literature
19 recommend the following infection control measures to protect high-risk patients from
20 COVID-19 in congregate settings like DSH-Patton: social distancing; protection of high-
21 risk patients, including through release as necessary; staff cohorting to reduce spread
22 within the facility; consistent use of personal protective equipment; screening and testing;
23 and hygiene and sanitation.
24         19.      Social distancing is one of the most important components of infection
25
26  COVID-19 Hospitalization and Death by Race/Ethnicity, CENTERS FOR DISEASE
     6
   CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/covid-
27 data/investigations-discovery/hospitalization-death-by-race-ethnicity.html (last visited
   Dec. 9, 2020).
28
                                                  6                 CASE NO.: 5:20-cv-1559 JGB (KKx)
                               DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 7 of 23 Page ID
                                       #:601



 1 control and requires patients and staff to maintain at least six feet between themselves
 2 and others at all times.
 3         20.   The DSH-Patton patient declarations I reviewed affirmatively demonstrate
 4 how social distancing is not possible in bedrooms, bathrooms, and common areas at
 5 DSH-Patton. Approximately 50 patients reside in each unit and share one bathroom.
 6 Patients have been required to eat in communal dining areas. According to the patient
 7 declarations I reviewed, some of the bedrooms are so small that patients are able to touch
 8 the adjacent beds while sitting or lying on their own beds. In this type of environment,
 9 maintaining adequate physical distance and ensuring high touch areas are frequently
10 cleaned would be incredibly challenging, if not impossible.
11         21.   Due to these crowded living conditions, patients at DSH-Patton are at
12 increased risk of contracting COVID-19 as compared to community mental health
13 facilities and transitional housing programs, which have patient populations that are far
14 smaller than DSH-Patton. In contrast to the units at DSH-Patton that crowd 30, 40, or
15 even 50 patients together, community-based programs typically house between five and
16 twenty patients, often with only one or two patients per room.
17         22.   The Substance Abuse and Mental Health Services Administration
18 (“SAMHSA”) is the federal agency charged with leading public health efforts in the area
19 of mental and behavioral health nationwide. It is housed within the U.S. Department of
20 Health and Human Services. Due to the high prevalence of CDC-identified risk factors
21 in the SMI population, SAMHSA has issued guidance recommending that patients with
22 SMI be treated in outpatient community placements to the greatest extent possible during
23 the pandemic, and that inpatient psychiatric treatment be reserved for patients whose
24 conditions are “life threatening.” 7 The SAMHSA guidance recognizes that community-
25
26  SAMHSA, Considerations for the Care and Treatment of Mental and Substance Use
     7
   Disorders in the COVID-19 Epidemic (Revised May 7, 2020),
27 https://www.samhsa.gov/sites/default/files/considerations-care-treatment-mental-
   substance-use-disorders-covid19.pdf; see also SAMHSA, Covid19: Interim
28 Considerations for State Psychiatric Hospitals (May 8, 2020),
                                                 7                 CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 8 of 23 Page ID
                                       #:602



 1 based programs provide a critical resource for treating patients during the pandemic.
 2         23.   Similarly, the American Medical Association (“AMA”) has called for
 3 “compassionate release” or “medical release” of people living in correctional facilities
 4 who have serious medical conditions and/or advanced age, in order to protect them from
 5 the heightened risk of COVID-19 infection inside locked facilities. 8
 6         24.   The Mental Health Services Oversight and Accountability Commission
 7 (“MHSOAC”) is an independent state agency that was created to provide oversight,
 8 accountability and leadership to California’s mental health system. MHSOAC has found
 9 that people with mental health conditions, including those with SMI, are at higher risk of
10 contracting COVID-19 if they live in confined psychiatric facilities. In addition,
11 MHSOAC recognizes that people with SMI face a higher risk of illness or death if the
12 virus is contracted, due to medical comorbidities and a high susceptibility to stress caused
13 by the pandemic, including from quarantine and isolation. MHSOAC recommends that
14 people with mental health needs, including those with SMI, can and should be safely and
15 effectively treated in a community setting to the greatest extent possible. 9
16         25.   The Judge David L. Bazelon Center for Mental Health Law (“Bazelon
17 Center”), a nationally recognized mental health advocacy organization, has called on
18 states, localities, and hospitals to take “aggressive action to reduce the number of people
19 confined in psychiatric hospitals” during the pandemic. 10 To facilitate a decrease in the
20
   https://www.samhsa.gov/sites/default/files/covid19-interim-considerations-for-state-
21 psychiatric-hospitals.pdf.
   8
     American Medical Association, AMA policy calls for more COVID-19 prevention for
22 congregate settings (Nov, 17, 2020), https://www.ama-assn.org/press-center/press-
   releases/ama-policy-calls-more-covid-19-prevention-congregate-settings.
23 9
     Mental Health Services Oversight and Accountability Commission, Together We Can:
24 Reducing Criminal Justice Involvement for People with Mental Illness 26 (2017),
   https://mhsoac.ca.gov/sites/default/files/2020-
25 07/ADA%20REPORT_MHSOAC_Crim_Just_MH_Report_Remediated0720.pdf.
26   Judge David L. Bazelon Center for Mental Health Law, During the Pandemic, States
     10

   and Localities Must Decrease the Number of Individuals In Psychiatric Hospitals, By
27 Reducing Admissions and Accelerating Discharges (Apr. 4, 2020),
28 http://www.bazelon.org/wp-content/uploads/2020/04/4-15-20-BC-psych-hospitals-
                                                8                 CASE NO.: 5:20-cv-1559 JGB (KKx)
                             DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 9 of 23 Page ID
                                       #:603



1 psychiatric inpatient population, the Bazelon Center has called for “accelerat[ion]” of
2 discharges, increased “support of community providers of outpatient mental health
3 treatment,” and increased “access to housing” to “meet the needs of people with
4 [SMI].” 11
5      There are a Range of Step-Down and Community Placements that Can Safely and
6               Effectively Serve DSH Residents with COVID-19 Risk Factors.
7
                26.   There are a range of step-down and community placements within
8
     California’s community mental health system that can safely and effectively serve many
9
     DSH residents, including many who are at elevated risk very severe COVID-19 illness.
10
     Through effective individualized assessments, a discharge/treatment planning team can
11
     identify appropriate housing and services that are tailored to individual patient needs for
12
     many DSH-Patton residents. Given the extraordinary health risk to DSH-Patton patients
13
     under current conditions, these assessments are critically necessary to facilitate
14
     implementation of SAMHSA, AMA, and MHSOAC guidance to move high-risk patients
15
     out of DSH-Patton congregate settings.
16
                27.   There are four major components of successful transition from inpatient care
17
     to step-down or community-based mental health treatment, which in my opinion can be
18
     applied to safely move DSH-Patton residents into settings with reduced COVID-19
19
     infection risk: (1) development of a Wellness Recovery Action Plan (“WRAP”); (2)
20
     appropriate transitional housing with support services tailored to the individual’s needs;
21
     (3) Assertive Community Treatment (“ACT”); and (4) access to appropriate healthcare
22
     and mental health services in the community.
23
                      a.    Wellness Recovery Action Plan (WRAP). The WRAP is an
24
                evidence-based, peer-led, behavioral health self-management intervention used to
25
26
     statement-FINAL.pdf.
27
     11
          Id.
28
                                                    9                 CASE NO.: 5:20-cv-1559 JGB (KKx)
                                 DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 10 of 23 Page ID
                                        #:604



 1          prepare patients for transition to a community placement. 12 Development of the
 2          WRAP provides patients with individualized wellness tools and teaches capacity
 3          building, disease management, and crisis aversion strategies that they can employ
 4          once in the community. Studies have shown that consumers of WRAP are better
 5          able to take responsibility for their own wellness and have significantly increased
 6          rates of success living in community settings. 13
 7                b.     Development of a WRAP is standard practice for people preparing to
 8          discharge from DSH. WRAPs are developed by the patient in close coordination
 9          with DSH staff, including the patient’s psychiatrist and social workers. Familiarity
10          with the WRAP is one of the primary ways that DSH evaluates a patient’s
11          readiness for community placement.
12                c.     During the pandemic, WRAPs should be updated to consider the
13          physical and mental health risks of being confined at DSH-Patton, and should
14          include affirmative and achievable steps that facilitate an individual’s step-down to
15          a community placement.
16                d.     Appropriate Transitional Housing with Support Services.
17          Transitional housing is an evidenced-based model for promoting social
18          rehabilitation, integration, and self-care. Many programs provide multidisciplinary
19          treatment teams on-site. Staff have access to patients’ WRAPs and help them to
20          implement the plan in the community.
21                e.     Studies have shown that transitional housing with appropriate
22
     Judith A. Cook, et al., Results of a randomized controlled trial of mental illness self-
      12

23 management using wellness recovery action planning, 38(4) SCHIZOPHRENIA BULLETIN
24 881 (2012), https://academic.oup.com/schizophreniabulletin/article/38/4/881/1868636.
25   Judith A. Cook, et al., Developing the evidence base for peer-led services: Changes
      13

26 among participants following Wellness Recovery Action Planning (WRAP) education in
   two statewide initiatives, 34(2) PSYCHIATRIC REHABILITATION JOURNAL 113 (2010),
27 https://doi.apa.org/doiLanding?doi=10.2975%2F34.2.2010.113.120.
28
                                                 10                CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 11 of 23 Page ID
                                        #:605



 1          supportive services can greatly reduce rates of hospitalization, incarceration and
 2          use of crisis services. One program reduced incarceration by 50%, shelter use by
 3          88%, hospitalization episodes by 71%, and crisis response episodes by 71%. 14
 4                f.     Due to the influx of funding from Mental Health Services Act
 5          (“MHSA”) and related programs, California offers a variety of programs along a
 6          continuum of services that can safely and effectively serve many DSH residents.
 7          These programs are provided in a range of settings depending on a patient’s needs
 8          and circumstances, from highly restrictive locked settings with on-site services to
 9          programs with lower-levels of restrictiveness and intensity of care. This range of
10          placements provides a menu of options to help each patient succeed.
11                g.     For example, I previously served as a Nurse Practitioner at Canyon
12          Manor Mental Health Rehabilitation Center, a highly restrictive mental health
13          residential treatment facility with intensive on-site care. Canyon Manor operates
14          89 beds over two acres of property, with one to two patients per room and outdoor
15          space for eating and relaxing. I currently work with various transitional residential
16          programs through the Progress Foundation, which typically operate five to fifteen
17          beds per facility. These settings provide safe, structured, social rehabilitation
18          residences that are staffed by highly trained counselors 24-hours a day, with daily
19          contact by Nurse Practitioners and other providers as needed.
20                h.     DSH discharge plans and WRAPs should include consideration of
21          these transitional settings to meet individualized needs while safeguarding high-
22          risk patients during the pandemic. To facilitate successful transition, transitional
23          programs should be provided in conjunction with mental health and support
24          services, including ACT and ongoing mental health appointments, as discussed
25          below.
26
   14
      Bazelon Center for Mental Health Law, A Way Forward: Diverting People with Mental
27 Illness 4-5 (2014), http://www.bazelon.org/wp-content/uploads/2017/11/A-Way-
   Forward_July-2014.pdf.
28
                                                 11                CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 12 of 23 Page ID
                                        #:606



 1                i.     Assertive Community Treatment (ACT). ACT is an evidence-
 2          based treatment model that involves a multidisciplinary team providing
 3          individualized assessment and comprehensive support services. ACT is designed
 4          for individuals transitioning from an institutional to community setting and has
 5          been shown to reduce inpatient hospitalizations and to decrease recidivism. 15
 6                j.     Case managers are an essential part of the ACT team and play a
 7          critical role in coordinating mental health services, healthcare, housing,
 8          transportation, employment, social relationships, and community participation.
 9          Case managers help patients with activities of daily living, access to technology
10          and support services, attending support groups, and navigating appointments.
11                k.     Case management also plays a key role in identifying inadequately
12          treated mental illness and preventing recidivism. Case managers are often the first
13          to notice when a patient starts to experience increased symptoms or reduced
14          function, and can intervene early to help with symptom management, access
15          appropriate services, and prevent hospitalization.
16                l.     Access to healthcare and mental health services in the community.
17          DSH must ensure that a patient’s physical and mental health issues are being
18          managed. Pre-discharge assessments must ensure a patient’s symptoms are
19          relieved and that they have access to medications. In addition, DSH social workers
20          can help patients work on community integration prior to re-entry, including help
21          applying for government benefits.
22                m.     Once in the community, patients must have continued access to
23          healthcare and mental health services. Providers must frequently re-assess the
24          patient’s physical and mental health, including symptom and medication
25
26   Thomas Marquant, et al., Forensic Assertive Community Treatment: A Review of the
      15

   Literature, 52(8) COMMUNITY MENTAL HEALTH J. 873 (2016),
27 https://link.springer.com/article/10.1007%2Fs10597-016-0044-0.
28
                                                 12                CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 13 of 23 Page ID
                                        #:607



1           management. These services may be provided either on-site at the transitional
2           housing placement or at outpatient visits. ACT or transitional housing support
3           staff must ensure that patients attend appointments and take medications.
4      A Significant Number of DSH Residents Can Be Safely and Effectively Discharged
5              to an Alternative Placement with Appropriate Supportive Services
6
            28.    Based on my experience working with SMI patients and my review of DSH-
7
      Patton patient records, many DSH patients can safely and effectively transition to less
8
      restrictive settings with appropriate support services.
9
            29.    DSH patients’ discharge and treatment plans reveal that while safe and
10
      effective discharge is feasible for many patients, not enough has been done to actualize
11
      discharge goals and prioritize high-risk patients during the pandemic. Discharge
12
      planning continues to rigidly apply pre-pandemic criteria without considering the
13
      physical and mental health risks of continued confinement at DSH-Patton. Even high-
14
      risk patients that are documented as having a viable WRAP and a plan for step-down
15
      community treatment face life-threatening delays in discharge.
16
                   a.     Ervin Longstreet. DSH identified Mr. Longstreet as appropriate for
17
            discharge in July 2020. However, he continues to be confined at DSH-Patton and
18
            has faced multiple delays to discharge that have put him at an unreasonable and
19
            extreme risk of illness from COVID-19. I am informed that he tested positive for
20
            COVID-19 on or about December 7, 2020.
21
                   b.     DSH initially recommended Mr. Longstreet for transfer to Sylmar
22
            Health & Rehabilitation Center (“Sylmar”), a smaller step-down mental health
23
            treatment facility, in July 2020. Sylmar declined to admit Mr. Longstreet on July
24
            15, 2020. On September 28, 2020, DSH again recommended Mr. Longstreet for
25
            transfer to Sylmar. Although it’s been over five months since DSH recommended
26
            him for discharge, he still has not been transferred out of the facility.
27
                   c.     There is no clinical justification for these delays, and there is no
28
                                                 13                CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 14 of 23 Page ID
                                        #:608



1           indication that DSH attempted to place Mr. Longstreet at an alternative facility that
2           could meet his needs. Mr. Longstreet has multiple comorbidities that put him at
3           significant risk if he is exposed to COVID-19, but his DSH records do not appear
4           to contain any meaningful consideration of those risks or the need to transfer him
5           to a less-congregate setting to protect him from the spread of COVID-19 inside
6           DSH-Patton.
7                 d.      With appropriate supports, Mr. Longstreet can be safely and
8           effectively treated in a structured transitional setting. DSH has determined that
9           “Mr. Longstreet’s risk for future violence is rated Low at this time.” According to
10          his records, Mr. Longstreet has a WRAP in place that he can discuss “from
11          memory” and has been “observed translating this plan into action within the
12          hospital.” He understands his symptoms, triggers, and self-management goals. He
13          understands his medication regime and has completed group programming,
14          although I understand that group programming is no longer available due to
15          COVID-19 restrictions.
16                e.      Although he fears for his life, Mr. Longstreet has coped well with the
17          stressors presented by the pandemic, managing stress by “reading, listening to
18          music, and meditating.” Records from July, August, and September 2020 state that
19          Mr. Longstreet is in “stable condition,” has “no worsening or exacerbations in
20          mental health problems,” is “compliant with his medications” with no side effects
21          reported, and presents “no behavioral issues.”
22                f.      I have seen patients like Mr. Longstreet do well in structured
23          transitional community placements with appropriate support services and ACT.
24          Transitional housing and ACT/case management staff can help Mr. Longstreet
25          implement his WRAP in the community, support medication and symptom
26          management, navigate appointments, and ensure access to therapy and healthcare.
27          Mr. Longstreet has stated that he wants to find a sponsor and attend Alcoholics
28
                                                 14                CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 15 of 23 Page ID
                                        #:609



1           Anonymous meetings after he leaves DSH.
2                 g.       Mr. Longstreet’s success will be aided by family support and
3           employment goals. He has maintained connection with family members who have
4           expressed their willingness to assist him, including by providing housing and
5           support. His records from September 2020 state that he was planning to send a
6           cake, flowers, and a card to his daughter for her birthday and wants to “be a part of
7           his children and grandchildren’s lives.” He also holds a job within DSH-Patton
8           and seeks to find employment in the community, which will assist in community
9           integration.
10                h.       Aldo Hernandez. DSH evaluated Mr. Hernandez for discharge
11          through the Conditional Release Program (CONREP) on March 31, 2020. That
12          evaluation indicates he has met major treatment goals for discharge. However, he
13          continues to be confined at DSH-Patton and is at an unreasonable and extreme risk
14          of illness if he is infected with COVID-19.
15                i.       With appropriate supports, Mr. Hernandez can be safely and
16          effectively transitioned to a structured living environment that presents a lower risk
17          of COVID-19 infection.
18                j.       According to his records, Mr. Hernandez has a WRAP in place and is
19          documented as being able to speak about it from memory. He understands his
20          symptoms, triggers, and self-management goals. He understands and is adhering
21          to his medication regime and states that he is committed to maintaining sobriety.
22          Prior to the COVID-19 pandemic, Mr. Hernandez was actively participating in
23          group programming, although I understand that group programming is no longer
24          available due to COVID-19 restrictions. He states that he will accept supervision
25          and support by the San Bernardino County CONREP team to assist with
26          community integration.
27                k.       Mr. Hernandez has multiple comorbidities that put him at significant
28
                                                  15                CASE NO.: 5:20-cv-1559 JGB (KKx)
                               DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 16 of 23 Page ID
                                        #:610



1           risk if he is exposed to COVID-19, but his DSH records do not appear to contain
2           any meaningful consideration of those risks or the need to transfer him to a less-
3           congregate setting to protect him from the spread of COVID-19 inside DSH-
4           Patton.
5                 l.       I have seen patients like Mr. Hernandez do well in structured
6           transitional community placements with intensive support services, regular visits
7           by Nurse Practitioners, and ACT. Transitional housing and ACT/case
8           management staff can help Mr. Hernandez implement his WRAP in the
9           community, support medication and symptom management, navigate
10          appointments, and ensure access to therapy and healthcare. Mr. Hernandez would
11          benefit from a program that can help him build skills related to activities of daily
12          living and support his goals of losing weight and maintaining his physical health.
13                m.       Mr. Hernandez’s success will be aided by family support and his
14          employment goals. Mr. Hernandez’s clinical records indicate that he has
15          maintained relationships with a network of family members who live in Southern
16          California and appear to be very supportive of him. He has also held employment
17          in housekeeping and IT roles at DSH-Patton. He states that he wants to earn his
18          GED and would like to volunteer or work in food service. The prospect of
19          employment for Mr. Hernandez, even if an un-paid role, will aid with community
20          integration.
21                n.       Richard Hart. DSH identified Mr. Hart as a candidate for discharge
22          in February 2020. However, he continued to be confined at DSH-Patton until
23          September 2020, when he was discharged to a community placement. This seven-
24          month delay in his discharge put him at an unreasonable and extreme risk of
25          infection and illness from COVID-19. There is no clinical explanation for this
26          delay. DSH evaluators had identified him as having a “low” risk of violence, he
27          understood his WRAP, attended group programming, and had coping and self-
28
                                                  16                CASE NO.: 5:20-cv-1559 JGB (KKx)
                               DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 17 of 23 Page ID
                                        #:611



1           management skills. I have seen patients like Mr. Hart succeed in transitional
2           residential programs with appropriate support services.
3                 o.     Mr. Hart has multiple comorbidities that put him at significant risk if
4           he is exposed to COVID-19, including recent lung cancer and Chronic Obstructive
5           Pulmonary Disease, but his DSH records do not appear to contain any meaningful
6           consideration of those risks or the need to transfer him to a less-congregate setting
7           to protect him from the spread of COVID-19 inside DSH-Patton. His discharge in
8           September 2020 was long overdue.
9                 p.     Albert Aleman. Mr. Aleman’s records indicate he has met major
10          treatment goals for discharge. He has a WRAP, understands his symptoms,
11          triggers, and self-management goals. He adheres to his medication regime, is
12          actively engaged in treatment, and has an employment history at DSH-Patton. Due
13          to multiple COVID-19 risk factors, Mr. Aleman’s continued confinement at DSH-
14          Patton puts him at an unreasonable and extreme risk of illness if he is infected with
15          COVID-19. With appropriate supports, Mr. Aleman can be safely and effectively
16          transitioned to a structured living environment with that presents a lower risk of
17          COVID-19 infection.
18                q.     James Moore. Mr. Moore’s records indicate he has met major
19          treatment goals for discharge. He has a WRAP, understands his symptoms,
20          triggers, and self-management goals. He adheres to his medication regime, is
21          actively engaged in treatment, and has insight into his mental illness. As a trained
22          magician, he performs for other patients and staff and wants to pursue employment
23          in that field after discharge. Due to multiple COVID-19 risk factors, Mr. Moore’s
24          continued confinement at DSH-Patton puts him at an unreasonable and extreme
25          risk of illness if he is infected with COVID-19. With appropriate supports, Mr.
26          Moore can be safely and effectively transitioned to a structured living environment
27          that presents a lower risk of COVID-19 infection.
28
                                                 17                CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 18 of 23 Page ID
                                        #:612



1 Deficiencies in DSH’s Processes Prevent Eligible Patients from Timely Transitioning
                     to Safe and Effective Community Placements
2
3       30. Based on my review of DSH-Patton patient records, several deficiencies in

4 DSH’s processes appear to prevent eligible patients from timely transitioning to safe and
5 effective community placements.
6           31.   Failure to consider COVID-19 risk and to seek out new alternative

7 placements.
8                 a.     A major barrier to discharge or transfer of patients at high risk for

9           complications due to COVID-19 is DSH’s use of the same factors for discharge or

10          transfer that were used prior to the pandemic. Although many patients suffer from

11          multiple comorbidities that make them extremely vulnerable if infected with

12          COVID-19, none of the discharge assessments I reviewed considered that fact in

13          determining when and how they could be transitioned out of DSH-Patton.

14                b.     In addition, DSH failed to accelerate or modify the discharge process

15          for high-risk patients even after DSH identified them as ready for discharge,

16          including Mr. Longstreet and Mr. Hart.

17                c.     Given the risk of severe illness or death posed by COVID-19, DSH

18          assessments must be adjusted to account for patients’ health risks, including

19          through acceleration of discharge planning for patients who may be safely and

20          effectively treated in transitional programs. DSH must take immediate action to

21          align with SAMHSA, AMA, and MHSOAC guidance calling for the transfer of

22          high-risk patients out of congregate living facilities on an expedited basis.

23                d.     With this finding, I do not suggest that DSH can or should ignore any

24          legal requirements for the discharge of patients held pursuant to a civil or forensic

25          commitment. What I do suggest, strongly, is that DSH’s “business-as-usual”

26          processes are deficient insofar as they fail to ensure timely discharge of patients

27          who do meet clinical and legal requirements for discharge, including through

28
                                                 18                CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 19 of 23 Page ID
                                        #:613



1           meaningful and current review of each patient’s condition and placement/service
2           options that will meet their needs.
3           32.   Undue and disproportionate emphasis on the committing offense or
4 failed placement.
5                 a.     In DSH’s review system, a person’s committing offense may pose a
6           barrier to discharge consideration, even if the offense occurred many years ago
7           while the patient did not have access to mental health treatment and medication,
8           and even if the patient is currently meeting DSH treatment goals.
9                 b.     In contrast, transitional programs assess the current risks associated
10          with living in a community placement. Any current risks can often be addressed
11          through transfer to a transitional program tailored to the individual’s needs, with an
12          appropriate level of restrictiveness, care, and support services.
13          33.   Treatment and programming not offered at DSH-Patton.
14                a.     The pandemic’s adverse impact on treatment programming at DSH-
15          Patton has created a terrible Catch-22 for patients. DSH-Patton patients are
16          supposed to work towards and achieve certain treatment goals – including
17          completing particular programming offerings – in order to be deemed discharge-
18          ready. But they cannot make progress towards treatment goals because many of
19          these DSH programs have been cancelled or restricted during the pandemic. DSH
20          discharge assessments should account for the fact that these patients are prevented
21          from progressing towards discharge through no fault of their own, and how
22          treatment programming can be appropriately provided in alternative settings that
23          do not pose the same extreme risks of COVID-19 infection as exist in DSH-Patton.
24                b.     Similarly, all visitation of family and friends at DSH-Patton has been
25          suspended indefinitely. Not only does this have negative mental health
26          implications for DSH-Patton patients, it also puts a strain on family support
27          networks that may be integral to discharge planning and readiness, making
28
                                                 19                CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 20 of 23 Page ID
                                        #:614



1           successful transition to the community more difficult.
2                 c.      Additionally, the records I reviewed do not contain meaningful
3           consideration of the mental health implications relating to continued confinement
4           at DSH-Patton during the pandemic. As MHSOAC recognizes, quarantine and
5           isolation in psychiatric hospitals, as well as the stress associated with the
6           pandemic, can lead to and/or exacerbate mental health conditions. It is clear from
7           the materials I have reviewed that DSH-Patton patients are experiencing enormous
8           stress based on their being held in DSH-Patton’s crowded units where COVID-19
9           is rampant, without any way to protect themselves and without DSH’s taking
10          adequate steps to get them to a safer place.
11                     Provision of Safe and Effective Alternative Placements
12                           for High-Risk DSH Patients is Achievable
13
            34.   The goal of providing safe and effective alternative placements to high-risk
14
      DSH patients is achievable. I have treated numerous people with SMI in community
15
      settings, including people who were previously incarcerated or living in locked
16
      psychiatric facilities. I have also treated numerous people with SMI in community
17
      settings who have significant support needs, including needs related to social functioning
18
      and physical and mental health. These patients can do well and succeed in community
19
      placements with adequate and appropriate support services.
20
            35.   The four components of successful transition from institutions to community
21
      treatment—WRAP, transitional housing, ACT, and access to appropriate healthcare—are
22
      evidenced-based treatment models that are proven to have positive outcomes for patients
23
      and to reduce recidivism and re-hospitalization.
24
            36.   These treatment models already exist in programs across the state, and have
25
      been providing safe and effective treatment to Californians with SMI for years. In 2004,
26
      California voters passed Proposition 63, enacted as the Mental Health Services Act
27
      (MHSA), which has generated approximately $15 billion for mental health services in
28
                                                 20                CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 21 of 23 Page ID
                                        #:615



 1 California and has funded community mental health and ACT programs across the
 2 state. 16 More recently, millions of dollars in state and federal funding has become
 3 available for community services and transitional housing programs during the
 4 pandemic. 17
 5          37.   These proven treatment tools can and should be replicated for DSH-Patton
 6 patients, either with monies already available to the system or through additional
 7 resources. Now is the critical moment to extend these programs to DSH patients, who
 8 face unacceptable health risks if they remain in congregate facilities like DSH-Patton.
 9          38.   Provision of these programs to DSH patients aligns with guidance from the
10 AMA, SAMHSA, MHSOAC, and the Bazelon Center, which calls on public agencies to
11 expeditiously transfer high-risk individuals out of congregate living facilities and to
12 provide treatment in community programs to the greatest extent possible. The AMA,
13 SAMHSA, MHSOAC, and the Bazelon Center have concluded that community-based
14 treatment is not only viable, it is necessary to protect patients from the physical and
15 mental health risks posed by COVID-19 in congregate facilities.
16          39.   Despite clear guidance from medical and mental health authorities, DSH has
17 failed to take adequate steps to achieve the transfer or discharge of high-risk patients like
18 Mr. Longstreet, Mr. Hernandez, Mr. Hart, Mr. Aleman, and Mr. Moore, who can be
19 effectively served in less congregate, less risky settings.
20          40.   The problem of DSH involuntarily confining people who are ready for
21 discharge predates the pandemic. A report by the Auditor of the State of California
22    16
         Mental Health Services Oversight and Accountability Commission, Prop 63/MHSA:
23    The Act, http://mhsoac.ca.gov/about-us/prop63mhsa/act (last visited Dec. 9, 2020).
      17
         See, e.g., Office of Gov. Gavin Newsom, Governor Newsom Announces Emergency
24    Allocation of $62 Million to Local Governments to Protect People Living in Project
      Roomkey Hotels (Nov. 16, 2020), https://www.gov.ca.gov/2020/11/16/governor-newsom-
25    announces-emergency-allocation-of-62-million-to-local-governments-to-protect-people-
      living-in-project-roomkey-hotels/; Judge David L. Bazelon Center for Mental Health
26    Law, During the Pandemic, States and Localities Must Decrease the Number of
      Individuals In Psychiatric Hospitals, By Reducing Admissions and Accelerating
27    Discharges 2 (Apr. 4, 2020), http://www.bazelon.org/wp-content/uploads/2020/04/4-15-
      20-BC-psych-hospitals-statement-FINAL.pdf..
28
                                                21                CASE NO.: 5:20-cv-1559 JGB (KKx)
                             DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 22 of 23 Page ID
                                        #:616



 1 identified at least 138 DSH-confined patients who DSH had found appropriate for
 2 discharge but had not yet been discharged to lower levels of care. 18 In August 2020,
 3 DSH sent letters to California counties to discuss patients who were “prepared to
 4 stepdown into placement in the community” but had seen no progress towards discharge.
 5 The risks related to mass COVID-19 transmission in DSH demand that all possible steps
 6 be taken to get these patients out of harm’s way. Notably, DSH’s August 2020 letters
 7 were apparently limited to patients civilly committed under the Lanterman-Petris-Short
 8 Act. It is apparent from my review that there are a sizeable number of forensically
 9 committed high-risk patients at DSH-Patton whose discharge is likewise overdue.
10          41.    DSH can safely effectuate discharges even in the midst of the pandemic. To
11 the extent quarantining is deemed necessary to prevent transmission from inside the
12 facility, DSH can utilize COVID-19 quarantine spaces currently in operation or
13 placement in hotels or college dormitories, as other agencies across the state have done
14 through Project Roomkey and similar programs. 19 Any need to quarantine does not and
15 should not prevent eligible patients from discharging to a community placement.
16          42.    The community system has adapted to meet the challenges posed by the
17 pandemic. Therapy and group programming is being offered through expansion of
18 Telehealth services, which employ various technologies and modalities to provide patient
19 care safely during the pandemic. 20 One-on-one therapy and group sessions are being
20 offered outside or online as appropriate. Case managers and transitional housing staff are
21 providing support and encouragement to enable patients to access technologies.
22
23    18
         Auditor of the State of California, Lanterman-Petris-Short Act (July 2020), available at
      https://www.auditor.ca.gov/pdfs/reports/2019-119.pdf.
24    19
         Project Roomkey/Housing and Homelessness COVID Response, CAL. DEP’T OF SOC.
25    SERV., https://www.cdss.ca.gov/inforesources/cdss-programs/housing-programs/project-
      roomkey (last visited Dec. 9, 2020).
26    20
         Using Telehealth to Expand Access to Essential Health Services during the COVID-19
      Pandemic, CENTERS FOR DISEASE CONTROL AND PREVENTION,
27    https://www.cdc.gov/coronavirus/2019-ncov/hcp/telehealth.html (last visited Dec. 9,
      2020).
28
                                                 22                CASE NO.: 5:20-cv-1559 JGB (KKx)
                              DECLARATION OF HEATHER C. LEUTWYLER, PHD
     Case 5:20-cv-01559-JGB-SHK Document 30-20 Filed 12/14/20 Page 23 of 23 Page ID
                                        #:617



 1          43.   In conclusion, the need to transfer medically high-risk patients out of
 2 institutional settings has never been more urgent. Large numbers of DSH-Patton patients
 3 are at risk of severe illness or death if infected with COVID-19. These patients face
 4 unacceptable risk of infection due to the crowded living conditions at DSH-Patton and
 5 the outbreaks of COVID-19 in the facility. Although many discharge plans require
 6 approval from state court, there are concrete steps that DSH can take right now to
 7 effectuate discharge or transfer of high-risk patients. Through effective individualized
 8 assessments, DSH can identify appropriate supports that are tailored to patients’ needs.
 9 These supports, which include WRAP, transitional housing, ACT, and appropriate
10 healthcare, will permit many DSH-Patton patients to be safely and effectively treated in
11 step-down community placements. Now is the critical moment to provide these
12 programs to high-risk patients at DSH-Patton. Failure to meet this urgent need will have
13 dire implications for the health of DSH-Patton patients, DSH staff, and the healthcare
14 capacity of surrounding communities.
15
16 I declare under penalty of perjury that the foregoing is true and correct. Executed at
17 Pacifica, California, on December 10, 2020.
18
19
                                                         _____________________________
20                                                            Heather C. Leutwyler, PhD
21
22
23
24
25
26
27
28
                                                23                CASE NO.: 5:20-cv-1559 JGB (KKx)
                             DECLARATION OF HEATHER C. LEUTWYLER, PHD
